United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40626
                         Summary Calendar


ANDRES CAMPILLO,
                                    Plaintiff-Appellant,

versus

UNITED STATES PENITENTIARY BEAUMONT TEXAS;
ERNEST CHANDLER, Warden; UNIDENTIFIED PARTY, John Doe 1-10;
MEDICAL STAFF,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                           (1:03-CV-262)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Andres Campillo, federal prisoner # 43410-

004, appeals the district court’s grant of summary judgment in

favor of defendant Ernest Chandler on Campillo’s civil rights

claims, dismissal of his civil rights1 claims against the unnamed

defendants, and dismissal of his claim brought under the Federal

Torts Claims Act (FTCA).     As Campillo did not object to the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       Campillo’s two civil rights claims were brought pursuant
to Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
magistrate judge’s report, our review is limited to plain error.

See Highlands Ins. Co. v. National Union Fire Ins. Co., 27 F.3d
1027, 1032 (5th Cir. 1994).

     Campillo’s two Bivens claims were brought against Chandler and

the unnamed defendants.   The district court dismissed the claims

against the unnamed defendants for lack of service.    Campillo has

not briefed any error with respect to this issue; it is therefore

abandoned.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

     Campillo asserts that the district court erred when it granted

summary in favor of Chandler on the two Bivens claims, arguing that

Chandler implemented policies that were the moving force behind the

violation of his civil rights.   The district court did not plainly

err in granting summary judgment for Chandler on Campillo’s claim

against him in his official capacity.       Bivens actions may be

brought against defendants acting in their individual capacities

only.   Affiliated Prof’l Home Health Care Agency v. Shalala, 164
F.3d 282, 286 (5th Cir. 1999).   Neither did the district court err

in granting summary judgment against Campillo on his claim against

Chandler in his individual capacity.   Campillo did not demonstrate

with the requisite specificity that Chandler implemented “a policy

that is ‘itself[] a repudiation of constitutional rights’ and ‘the

moving force of the constitutional violation.’”       See Oliver v.




                                 2
Scott, 276 F.3d 736, 742 (5th Cir. 2002); see also Anderson v.

Pasadena Indep. School Dist., 184 F.3d 439, 443 (5th Cir. 1999).

     Campillo also contends that the district court erred when it

dismissed his FTCA claim for lack of subject matter jurisdiction.

Relying on United States v. Muniz, 374 U.S. 150 (1963), Campillo

argues that the discretionary function exception does not apply to

his case because the defendants were negligent in protecting him

from attack by other prisoners, in contravention of their duty

under 18 U.S.C. § 4042.   We agree with the other circuits that have

held that neither § 4042’s mandate to protect prisoners nor the

prohibition   against   cruel   and    unusual   punishment   defines   a

non-discretionary course of action specific enough to render the

discretionary function exception inapplicable.       See Montez ex rel.

Estate of Hearlson v. United States, 359 F.3d 392, 396 (6th Cir.

2004); Santana-Rosa v. United States, 335 F.3d 39, 41-45 (1st Cir.

2003); Cohen v. United States, 151 F.3d 1338, 1342-43 (11th Cir.

1998); Calderon v. United States, 123 F.3d 947, 950 (7th Cir.

1997).   Campillo has pointed to no rule or regulation showing that

the prison guards or medical staff lacked discretion in handling

prisoner-on-prisoner attacks or medical treatment of prisoners.

     AFFIRMED.




                                   3